Citation Nr: 0713709	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for facial neuropathy, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Subsequent to this appeal being certified to the Board in 
June 2005, additional evidence has been submitted pertinent 
to the veteran's claims.  The veteran has not waived initial 
AOJ consideration.  As such, a remand is in order prior to 
appellate review of his claims.  See 38 C.F.R. § 20.1304(c) 
(2006).  

Specifically, his Social Security Administration (SSA) 
records have been received and indicate he was in receipt of 
SSA disability benefits due to a primary diagnosis of 
diabetes mellitus and a secondary diagnosis of an organic 
mental disorder.  While there are significant differences in 
the definition of disability under the SSA and VA systems and 
VA is not bound by this determination, the SSA evidence that 
the veteran is unemployable should be considered.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  The SSA records also 
contain private medical evidence dated in 2000 pertinent to 
his facial neuropathy claim.  Specifically, a July 2000 
private medical record indicates the veteran's prescribed 
Tegretol (for his facial pain) was changed to Symmetrel to 
see if there may possibly be a viral involvement causing the 
diabetes issue.  See also November 2000 private medical 
record (indicating prescription for Tegretol for facial pain 
resumed). 

Also received subsequent to the certification of his appeal 
was an employment verification form from a previous employer 
indicating the veteran was on medical leave since October 
2003.  The form indicates the veteran had received short-term 
disability benefits from "Hartford" and long-term 
disability benefits from "Prudential" and that these 
companies should be contacted for payment information.  The 
veteran should be afforded an opportunity to submit the 
insurance information noting the disability or disabilities 
for which he received private disability benefits or 
authorize VA to make reasonable efforts to obtain the 
evidence on his behalf.  See 38 C.F.R. § 3.159(c)(1) (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release 
forms (the veteran may also opt to obtain 
and submit the evidence himself), obtain 
the veteran's insurance records from 
"Hartford" and "Prudential" identifying 
the disability or disabilities for which 
he received benefits beginning in or 
around October 2003.

2.  Thereafter, readjudicate the veteran's 
secondary service connection claim and 
TDIU rating claim.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case that reviews all 
evidence received since April 2005.  After 
he has been afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




